ITEMID: 001-95907
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF ÖZCAN KORKMAZ  AND OTHERS v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: Françoise Tulkens;Ireneu Cabral Barreto;Kristina Pardalos;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: 3. The applicants were all former members of the Turkish Armed Forces, who had been discharged for disciplinary reasons.
4. The applicants brought separate proceedings before the Supreme Military Administrative Court, requesting the annulment of their discharge.
5. The Supreme Military Administrative Court held, after hearing the parties (except in application no. 44058/04 where no hearing was held) and examining the confidential documents submitted by the Ministry of Defence by virtue of Article 52 (4) of Law no. 1602, that the applicants' discharges had been in conformity with the applicable laws. Consequently, it rejected their annulment requests. Neither the written opinion of the principal public prosecutor submitted to the Supreme Military Administrative Court prior to the hearings, nor the comments of the reporting judge which were entertained during the deliberations, were communicated to the applicants.
6. The applicants subsequently requested the rectification of the Supreme Military Administrative Court's decisions. Their requests were rejected on the following days:
- application no. 44058/04: 20 April 2004 (decision served on the applicant on 3 May 2004)
- application no. 19807/05: 26 April 2005
- application no. 26384/05: 2 February 2005
7. A description of the relevant domestic law can be found in the decision of Karayiğit v. Turkey ((dec.), no. 45874/05, 23 September 2008). In particular, Article 79 of Law no. 1602 on the Supreme Military Administrative Court provides as follows:
“Prosecutors shall examine the files assigned to them on behalf of the Principal Prosecutor and shall give their written reasoned opinions on [his or her] behalf within thirty days at the latest in proceedings [on the merits] ... [They] shall perform other tasks assigned by the President and the Principal Prosecutor...
Prosecutors may demand, through the President, all types of information and files from the relevant authorities.
Where deemed necessary by the Chambers and Assembly of Chambers, prosecutors may [be asked to] express their opinions orally...”
8. Provisional Article 2 of Law no. 1602 provides as follows in respect of the functions of the reporting judge:
“...Rapporteurs shall duly examine the cases assigned to them by the Presidents of the Chamber[s] and shall provide the Chamber or the Assembly of Chambers with the necessary explanations.
[The rapporteurs] shall give their opinion[s] and conclusions orally and in writing, shall write draft judgments, [and] draw up the necessary minutes. [They] shall perform other tasks assigned by the President or the President of the Chamber[s].”
VIOLATED_ARTICLES: 6
